Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  145753                                                                                                               Justices




  MICHIGAN ALLIANCE FOR
  PROSPERITY,
           Plaintiff-Appellant,
                                                                     SC: 145753
  v                                                                  COA: 312083
  BOARD OF STATE CANVASSERS,
  DIRECTOR OF ELECTIONS, and
  SECRETARY OF STATE,
             Defendants-Appellees.
  __________________________________


         This cause having been brought to this Court by application for leave to appeal
  prior to decision by the Court of Appeals on the complaint for mandamus, and having
  been argued by counsel and due deliberation having been had thereon, it is ordered that
  relief on the complaint for mandamus is granted. We direct the Board of State
  Canvassers to proceed as necessary to place the proposed constitutional amendment on
  the November 2012 election ballot. Pursuant to MCR 7.317(C)(3), the Clerk is directed
  to issue this judgment order forthwith. No motion for rehearing will be entertained.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 5, 2012                   _________________________________________
                                                                                Clerk